11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Blue Gold Energy Barstow, LLC;                * From the 142nd District Court
West Texas Water Solutions, LLC;               of Midland County,
Trinity Crawford; Chad Carson;                 Trial Court No. CV55095.
Donnie Seburg; and Kalee VanMeter,

Vs. No. 11-19-00238-CV                        * April 9, 2020

Precision Frac, LLC; Jared Davis;             * Memorandum Opinion by Bailey, C.J.
and James Brian Hillman,                        (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)


      This court has inspected the record in this cause and concludes that there is
no error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed. The costs incurred by reason of
this appeal are taxed against Blue Gold Energy Barstow, LLC; West Texas Water
Solutions, LLC; Trinity Crawford; Chad Carson; Donnie Seburg; and Kalee
VanMeter.